NOTICE OF ALLOWANCE 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Notice of Allowance in response to the Notice of Panel Decision from the Pre-Appeal Brief Review to Reopen Prosecution in response to the 002222Pre-Appeal Brief, associated with the Amendment filed on 02/22/2022.
Claim 10 is cancelled.
Claims 1-9 and 11-21 are pending in the Application, of which Claims 1, 12 and 16 are independent.
Continuity/ Priority Information
The present Application 16747336, filed 01/20/2020 is a division of 15637327,filed 06/29/2017, now U.S. Patent No. 10,572,164 which is a continuation of 14724558, filed 05/28/2015, now U.S. Patent No. 9,696,920 which Claims Priority from Provisional Application 62006668, filed 06/02/2014.

Allowable Subject Matter
Claims 1-9 and 11-21 are allowed. Renumbered as Claims 1-20.

The following is an examiner’s statement of reasons for allowance:  
The prior art of record fails to anticipate or render obvious, a system and method as recited among other limitations in the independent Claims 1, 12 and 16, 
“an error control code field comprising an error control code configured to verify an authenticity of the payload; determine a type of error control code algorithm to employ based on the size of the packet; and decode the packet based on the type of error control code algorithm”.
Consequently, Claims 1-9 and 11-21 (Renumbered as Claims 1-20) are allowed over the prior arts. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C KERVEROS whose telephone number is (571)272-3824. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APRIL Y BLAIR can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAMES C KERVEROS/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        
Date: June 30, 2022
Allowability Notice 20220630
 
U.S. Patent and Trademark Office 
Tel. (571) 272-3824.
Email: james.kerveros@uspto.gov